Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-21-00010-CV

                                        Marcos MORALES,
                                            Appellant

                                                  v.

                                             EGZ, LLC,
                                              Appellee

                         From the County Court, Guadalupe County, Texas
                                  Trial Court No. 2020-CV-0298
                             Honorable Bill Squires, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Lori I. Valenzuela, Justice

Delivered and Filed: July 7, 2021

APPEAL DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due on April 26, 2021. Appellant was granted one

extension of time, until June 4, 2021. Neither the brief nor a motion for extension of time was

filed. On June 15, 2021, this court ordered appellant to file, no later than June 28, 2021, his brief

and a written response reasonably explaining (1) his failure to timely file the brief, and (2) why

appellee is not significantly injured by appellant’s failure to timely file a brief. Our order cautioned

appellant that if he failed to file a brief and the written response by June 28, 2021, we would

dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP.
                                                                                     04-21-00010-CV


P. 42.3(c) (allowing involuntary dismissal if appellant fails to comply with court order). Appellant

has not responded to our order; therefore, this appeal is dismissed for want of prosecution. All

pending motions are denied as moot.

                                                  PER CURIAM




                                                -2-